Citation Nr: 0215299	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  97-01 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic right knee strain, based on an initial award.  

2.  Entitlement to a compensable rating for right leg shin 
splints, based on an initial award.  

3.  Entitlement to a compensable rating for left leg shin 
splints, based on an initial award.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
November 1986, and from April 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection for left 
knee strain and lumbosacral strain.  The same decision 
granted service connection for chronic right knee strain and 
a 10 percent rating was assigned, effective from January 
1995, the date of receipt of the claim for disability 
benefits.  Service connection was also granted for right leg 
and left leg shin splints, with a noncompensable disability 
rating assigned for each leg, effective from January 1995.  
The veteran expressed her disagreement with the assigned 
disability ratings and appealed the denial of service 
connection for left knee and back conditions.  

As a result of the above-mentioned decision, the 10 percent 
rating and noncompensable ratings have, in effect, become the 
initial ratings for the veteran's service-connected lower 
extremities; therefore, the Board has recharacterized the 
issues as involving the propriety of the assignment of the 
initial ratings for those disabilities.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In February 2001, the Board remanded the case to the RO for 
further development.  Following completion of the directives 
in the remand, the RO, in a rating decision dated in May 
2002, granted service connection for left knee patellofemoral 
syndrome, as secondary to service-connected right knee 
disability, and for lumbosacral muscular strain, as secondary 
to service-connected right knee disability; both effective 
from January 1995, the date of receipt of the claim for 
disability benefits.  The award of service connection for the 
left knee and lumbosacral spine consists of a full award of 
benefits on those issues.  See Holland v. Gober, 10 Vet. App. 
433, 436 (1997).  On remand, the RO also denied the increased 
rating issues, and the veteran pursued her appeal on those 
issues.  

During the course of the appeal, the veteran moved into the 
jurisdiction of the Chicago, Illinois, RO, from where this 
case has been certified to the Board.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Chronic right knee strain, diagnosed as right knee 
patellofemoral syndrome, is manifested by subjective 
complaints of constant pain and occasional swelling; 
objective findings show some limitation of motion, no pain on 
range of motion, no swelling, and no instability or laxity; 
and x-rays reveal no abnormality, including arthritis.  

3.  Right leg shin splints are manifested by occasional pain 
with objective evidence showing the absence of either 
malunion or nonunion of the tibia and fibula.  

4.  Left leg shin splints are manifested by occasional pain 
with objective evidence showing the absence of either 
malunion or nonunion of the tibia and fibula.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for right knee strain, patellofemoral syndrome, since 
the effective date of the grant of service connection, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.3, 
4.7, 4.10, 4.20, 4.27, 4.40, 4.41, 4.45, 4.59, 4.71a 
Diagnostic Codes 5299-5257, 5261 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

2.  The criteria for a compensable disability rating for 
right leg shin splints, since the effective date of the grant 
of service connection, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1-4.3, 4.7, 4.10, 4.20, 4.27, 
4.40, 4.41, 4.45, 4.59, 4.71a Diagnostic Codes 5299-5262 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

3.  The criteria for a compensable disability rating for left 
leg shin splints, since the effective date of the grant of 
service connection, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1-4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.41, 
4.45, 4.59, 4.71a Diagnostic Codes 5299-5262 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the May 1996 and April 2001 
correspondence sent to her describing what VA would do to 
assist the veteran, the evidence the veteran needed to 
provide, and the evidence the VA had, and an August 1996 
Statement of the Case and December 1996, June 1997, and May 
2002 Supplemental Statements of the Case, provided to both 
the veteran and her representative, provided notice to the 
veteran of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what she could do to help her 
claim, and notice of how her claim was still deficient.  Cf. 
Quartuccio v. Principi, 16 Fed App. 183 (2002).  No further 
assistance is necessary to comply with the requirements of 
this new legislation, or any other applicable rules or 
regulations regarding the development of the pending claim.  

Increased Rating-general provisions

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. at 126.  

At this point, the Board notes that the RO has effectively 
considered the appropriateness of the initial evaluations 
under the applicable rating criteria in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  Thus, a remand for this purpose is 
unnecessary.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

Right Knee

The veteran's service medical records show that she was seen 
for complaints of right knee pain; ultimately, chondromalacia 
patella was diagnosed.  Post-service, VA examination of the 
right knee, conducted in August 1995, revealed a negative 
drawer's sign; crepitus, accompanied by groaning on maneuver; 
negative Apley's test; and painful McMurray's test; no 
locking of the knee was found; and there was no fluid, 
effusion or tenderness of the right knee.  Gait was normal, 
without limp.  X-rays of the right knee were unremarkable.  
The diagnosis was chronic knee strain.  

Medical records for September 1996, submitted by the 
veteran's private chiropractor, show that she was evaluated 
for knee pain and swelling.  VA examination report of October 
1996 shows positive crepitus in the veteran's right knee, 
with no effusion, deformity or erythema.  Apley and McMurray 
test results were negative for instability, as well as the 
anterior and posterior drawer tests.  There was no laxity.  
The right knee exhibited pain during examination.  Range of 
motion of the right knee revealed flexion to 105 degrees, 
extension was to 15 degrees.  There was mild limp of the 
right leg on ambulation, though she did not use any devices 
during ambulation.  She was able to walk on toes and heels, 
without difficulty, although she was unable to perform a full 
deep knee bend because of pain.  X-ray's of the right knee 
revealed no abnormality.  

During the veteran's February 1997 personal hearing, she 
testified that she experienced right knee "popping," 
occasional swelling, constant pain, and instability.  

The veteran's VA outpatient treatment records for various 
periods between January 1996 and July 1998 show treatment for 
bilateral knee pain.  In April 1997, flexion and extension of 
the right knee were noted as within normal limits without 
pain and some crepitance was noted in both knees.  X-rays 
taken of the right knee in August 1997 were negative for any 
abnormality.  Private x-rays of the right knee, taken earlier 
in March 1997, likewise had revealed no abnormality.  The 
veteran's private outpatient treatment reports for February 
1996 to October 1997 do not reflect complaints or treatment 
for a right knee problem.  

The veteran's VA outpatient treatment reports for December 
1998 to December 1999 show that she underwent right knee 
arthroscopy in January 1999, which revealed no evidence of 
cartilage or meniscal damage.  The medical report for 
December 1999 shows that the right knee was well healed; no 
effusion; no patella grind; negative Lachman and McMurray 
tests; and negative drawer sign.  There was tenderness over 
the patella.  

During the veteran's May 2002 VA examination, she complained 
of pain and occasional swelling in the right knee.  She also 
noted that she uses a knee brace, on occasion, especially 
while driving; tries to keep the knee elevated; and applies 
ice about every other night to keep it from swelling.  On 
examination of the right knee, there was no effusion, 
erythema or edema.  Slight crepitation was noted.  Right knee 
flexion was from 0 degrees to 100 degrees, and extension was 
from 100 degrees to 0 degrees, with no pain.  No instability 
was noted.  

The veteran's right knee disability is rated in VA's Schedule 
for Rating Disabilities under Diagnostic Code 5299-5257, 
which designates that the disability is being rated under the 
musculoskeletal system (5299) and for instability (5257).  
See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5257, slight 
recurrent subluxation or lateral instability of the knee 
warrants a 10 percent rating.  Moderate recurrent subluxation 
or lateral instability warrants a 20 percent rating, and 
severe recurrent subluxation or lateral instability warrants 
a 30 percent rating.  

In the veteran's case, although she complains of instability 
and occasional swelling of the right knee, medical 
examinations have consistently revealed no physical, 
objective findings of instability in the right knee.  
McMurray test results and drawer sign have been negative, 
connoting no menisci tears or instability.  Likewise, no 
laxity has been found.  Hence, a compensable rating under 
Diagnostic Code 5257 is not warranted.  

On the other hand, since the veteran's right knee disability 
involves limitation of motion of the right leg, application 
of Diagnostic Codes 5260 and 5261 would be appropriate.  
Diagnostic Code 5260 provides that a 10 percent rating is 
warranted if limitation of flexion of the leg is limited to 
45 degrees.  A 20 percent rating is warranted if flexion is 
limited to 30 degrees, and a 30 percent rating is warranted 
if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a.  

Diagnostic Code 5261 provides that a 10 percent rating is 
warranted if extension is limited to 10 degrees.  A 20 
percent rating is warranted if extension is limited to 15 
degrees.  A 30 percent rating is warranted if extension is 
limited to 20 degrees.  A 40 percent rating is warranted if 
extension is limited to 30 degrees, and a 50 percent rating 
is warranted if extension is limited to 45 degrees.  Id.  

The medical evidence shows that the veteran has some 
limitation of motion on examination of the right knee.  
Flexion was shown to 105 degrees, with pain on motion, during 
the October 1996 VA examination; flexion was within normal 
limits, on VA examination in April 1997; and to 100 degrees, 
without pain on motion, during the May 2002 VA examination 
(normal flexion being to 140 degrees).  However, the degrees 
of flexion exhibited do not meet the criteria under 
Diagnostic Code 5260 to warrant a compensable rating.  
Extension was shown to 15 degrees, with pain on motion, in 
October 1996; extension was within normal limits in April 
1997; and to 0 degrees, without pain on motion, in May 2002 
(normal extension being to 0 degrees).  See 38 C.F.R. § 4.71, 
Plate II.  The degrees of extension, with one exception, have 
been shown to have been normal.  In the absence of such 
limitation of motion, a compensable, rating is not warranted 
under either Diagnostic Code 5260 or 5261.  Id.  

Although objective medical evaluations have failed to show 
limitations of motion to the degrees that would meet the 
criteria for a compensable rating under either Diagnostic 
Code 5260 or 5261, the veteran has consistently complained of 
continuous pain in her right knee.  There is underlying 
pathology, patellofemoral syndrome, to account for her 
complaints of pain.  She also finds some relief wearing a 
knee brace, elevating the knee, and applying ice.  When 
evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a 
compensable rating in which functional loss die to limited or 
excess movement, pain, weakness, excess fatigability, or when 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  Under these circumstances, the veteran's right knee 
disability is appropriately rated as 10 percent disabling, 
and no higher, since the award of service connection, absent 
medical evidence of greater severity of the disability.  

The Board has considered other potentially applicable 
diagnostic codes, but finds that no higher evaluation can be 
assigned.  The veteran has neither instability nor arthritis 
(x-rays have consistently shown no abnormality) in the right 
knee, ankylosis, "locking," dislocation of the semilunar 
cartilage, or nonunion of the tibia and fibula.  Hence, 
application of Diagnostic Code 5003, 5256, 5257, 5258, or 
5262 is inappropriate.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993).  

Shin Splints

The veteran's service medical records show that she was seen 
for shin splints.  Post-service, VA examination report of 
August 1995 shows she complained of pain down both shins when 
walking.  Examination of her lower extremities, x-rays, and 
bone scans were normal.  Her bones were straight; there was 
no angulation, false movements, tenderness, or erythema.  The 
skin was intact and her muscles firm, with good tone.  

On VA examination of October 1996, there was tenderness of 
the right tibia over the dorsum of the foot.  There was no 
swelling, angulations or false motion or shortening of the 
tibia.  Sensation to pinprick and light touch was intact.  X-
rays taken of the tibia and fibula revealed no abnormality, 
bilaterally.  The diagnosis was normal shins, bilaterally.  

During the veteran's personal hearing, she testified that her 
shins were painful on walking and that, occasionally, her 
ankles swelled.  She obtained relief by elevating her legs.  

The veteran's VA outpatient treatment records for January 
1996 to July 1998 do not show any complaints or treatment of 
a shin condition.  Private outpatient treatment records for 
February 1996 to October 1997 do not reflect such treatment, 
nor do any of her VA outpatient treatment records for 
December 1998 to December 1999.  

During the veteran's May 2002 VA examination, she stated that 
she only had pain in the shins after exercising.  On 
examination, there was tenderness over the mid anterior tibia 
at the surface of the anterior tibia, bilaterally.  There was 
no erythema, swelling, or increased warmth.  The diagnosis 
was bilateral shin splints.  

Under VA's Schedule for Rating Disabilities, when an unlisted 
condition is encountered, as in this case for a shin splint, 
it will be permissible to rate the condition under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  See 38 C.F.R. § 4.20.  Since the 
veteran's shin splints do not have their own evaluation 
criteria assigned in VA regulations, a closely related 
disease or injury must be used in evaluation of each lower 
leg disability.  The Board notes that each of the shin 
splints is rated under Diagnostic Code 5299-5262, which 
designates that the disability is being rated under the 
musculoskeletal system (5299) and an analogous condition 
(5262), namely, malunion or nonunion of the tibia and fibula.  
See 38 C.F.R. § 4.71a.  

Diagnostic Code 5262 provides that the malunion of the tibia 
and fibula, with slight knee or ankle disability, warrants a 
10 percent rating.  A malunion of the tibia and fibula, with 
moderate knee or ankle disability, warrants a 20 percent 
rating.  Malunion of the tibia and fibula, with marked knee 
or ankle disability, warrants a 30 percent rating.  If there 
is a nonunion of the tibia and fibula, with loose motion and 
requiring a brace, a 40 percent rating is warranted.  Id.  

The above-mentioned diagnostic code does not provide for a 
noncompensable rating; however, in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  See 38 C.F.R. § 4.31.  

The medical evidence fails to show that there is either 
malunion or nonunion of the veteran's tibia and fibula.  
Examinations, x-rays, and bone scans have consistently 
revealed no abnormality of the tibia and fibula, bilaterally.  
In fact, medical examination has found that the bones of the 
lower extremities were straight, with no angulation, false 
movements, shortening, or erythema.  Neurological examination 
results were normal.  There is no medical evidence that 
either of the shin splints has involved either knee or ankle 
disability.  In the absence of malunion or nonunion of the 
tibia and fibula, a noncompensable rating is appropriate for 
each of the veteran's shin splints, and fully comports with 
the applicable schedular criteria.  

As noted earlier, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  
However, is so doing, it is important to a finding of 
functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  

In the veteran's case, medical evidence has not show 
functional loss due to limited or excess movement, pain on 
motion, weakness, or excess fatigability of each lower 
extremity due to shin splints.  Rather, her skin was intact 
and her muscles firm, with good tone.  

Also, in the absence of medical evidence of, or of disability 
comparable to, genu recurvatum, there is no basis for 
assignment of a higher rating for either of the veteran's 
shin splints under Diagnostic Code 5263.  See 38 C.F.R. 
§ 4.71a; see also Butts, 5 Vet. App. at 539.  

Lastly, there is no showing that either the veteran's right 
knee disability, or her right or left shin splint disability, 
presents an exceptional or unusual disability picture as to 
warrant the assignment of an evaluation higher than 10 
percent for the right knee disability and a noncompensable 
rating for each shin splint on an extra-schedular basis.  See 
38 C.F.R. § 3.321.  Specifically, the record is devoid of 
evidence showing that any of those disabilities, in and of 
itself, results in marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation), nor has 
the veteran so argued.  In view of this, and the lack of 
evidence that either her right knee disability or either one 
of her shin splints has required frequent periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards, the Board is 
not required to remand this claim to the RO for compliance 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

As the assignment of a 10 percent rating for right knee 
strain since the grant of service connection was proper, a 
higher rating is denied.  

As the assignment of a noncompensable rating for right leg 
shin splints since the grant of service connection was 
proper, a compensable rating is denied.  

As the assignment of a noncompensable rating for left leg 
shin splints since the grant of service connection was 
proper, a compensable rating is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

